PER CURIAM:*
The Federal Public Defender appointed to represent Jamithon Javonne Broussard has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 *949L.Ed.2d 493 (1967). Broussard was advised of the motion and served with a copy of counsel’s brief, but has not filed a response to the motion. Our independent review of the brief and the record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities in this case, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.